 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:17-CR-00052-LJO-SKO

12                                         Plaintiff,

13                                v.                      PRELIMINARY ORDER OF FORFEITURE

14   JERONIMO CASTRO-AJTUN,

15                                         Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Jeronimo Castro-Ajtun, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20            1.        Pursuant to 18 U.S.C. § 2253, defendant Jeronimo Castro-Ajtun’s interest in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                      a. Sandisk 32GB SD card, and all data and content stored thereon, seized from

24                          defendant by law enforcement on or about February 23, 2017;

25                      b. Hewlett Packard laptop computer, and all data and content stored thereon,

26                          seized from defendant by law enforcement on or about February 23, 2017;

27   ///

28   ///
      PRELIMINARY ORDER OF FORFEITURE                     1
 1                     c. Western Digital hard drive (Serial No. WD10JPVX), and all data and content

 2                          stored thereon, seized from defendant by law enforcement on or about

 3                          February 23, 2017; and

 4                     d. Sony Vaio laptop computer, and all data and content stored thereon, seized

 5                          from defendant by law enforcement on or about February 23, 2017;

 6                     e. Hitachi hard drive (Serial No. HTS547564A9E384), and all data and content

 7                          stored thereon, seized from defendant by law enforcement on or about

 8                          February 23, 2017;

 9                     f. Lexar 16GB USB drive, and all data and content stored thereon, seized from

10                          defendant by law enforcement on or about February 23, 2017; and

11                     g. SD cards, compact discs, hard drives, or other electronic storage devices

12                          containing visual depictions of minors engaged in sexually explicit conduct,

13                          and all data and content stored thereon, seized from defendant by law

14                          enforcement on or about February 23, 2017.

15           2.        The above-listed assets constitute property which contain visual depictions that

16   have been mailed, or have been shipped or transported in violation of 18 U.S.C. § 2251(a) or was

17   used or intended to be used in any manner or part to commit and to promote the commission of a

18   violation of 18 U.S.C. § 2251(a).

19           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

20   to seize the above-listed property. The aforementioned property shall be seized and held by the
21   U.S. Customs and Border Protection, in its secure custody and control.

22           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

23   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

24   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

25   such manner as the Attorney General may direct shall be posted for at least thirty (30)

26   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The
27   United States may also, to the extent practicable, provide direct written notice to any person

28   known to have alleged an interest in the property that is the subject of the order of forfeiture as a
     PRELIMINARY ORDER OF FORFEITURE                      2
 1   substitute for published notice as to those persons so notified.

 2                     b.       This notice shall state that any person, other than the defendant, asserting

 3   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

 4   days from the first day of publication of the Notice of Forfeiture posted on the official

 5   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

 6   whichever is earlier.

 7           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

 8   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all

 9   interests will be addressed.

10
     IT IS SO ORDERED.
11

12       Dated:      October 2, 2018                             /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        3
